 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     _______________________________________
 7                                          )
     BOARD OF TRUSTEES OF THE               )
 8   AUTOMOTIVE MACHINISTS PENSION          )
     TRUST,                                 )                Case No. MC19-00135RSL
 9                                          )
                           Plaintiff,       )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   ROSS ISLAND SAND AND GRAVEL            )                GARNISHMENT
     COMPANY,                               )
12                                          )
                           Defendant,       )
13              v.                          )
                                            )
14   WASHINGTON TRUST BANK,                 )
                                            )
15                         Garnishee.       )
     _______________________________________)
16
17         This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
18   for property in which the defendant/judgment debtor, Ross Island Sand and Gravel Company,
19   has a substantial nonexempt interest and which may be in the possession, custody, or control of
20   the garnishee, Washington Trust Bank. The Court having reviewed the record in this matter, it is
21   hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1-2)
22   submitted by plaintiffs’ counsel on October 11, 2019.
23
           Dated this 15th day of October, 2019.
24
25                                            A
26                                            Robert S. Lasnik
                                              United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
